DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29-June-2022 has been entered. Claims 1, 2, 4, 6, 9, 10, 16 and 17 have been amended, claim 11 has been canceled, and claims 1-10, 12-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed 29-June-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of et al. (Pub. No. US 2020/0159846 A1, hereinafter “Dixit”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Waghulde (Patent No. US 10,496,283 B2, hereinafter “Waghulde”) in view of Dixit et al. (Pub. No. US 2020/0159846 A1, hereinafter “Dixit”).
Regarding claim 1, Waghulde teaches:
storing, by a computer system, a set of records having a set of corresponding keys that are accessible in key-sorted order (Waghulde – storage engine typically manages files on the media device. It handles all I/O to persistent media through files. The methods and systems described in this patent provides all such operations that database/data store needs [Col. 2 lines 17-27]. Data buffer in fast memory like DRAM helps to buffer the recent data inserts (updates/deletes are special kind of inserts) and to serve lookups on the recently inserted/updated/deleted entries in the data store. In Fig. 1, data in the data buffer is partitioned in to data partition. Each data partition has mutually exclusive range of key values that are partially sorted in the data partition [Col. 4 lines 61-67].) 
and generating, by the computer system, a multi-level data structure that facilitates key range lookups against the set of records, (Waghulde – prefix tree (i.e. multi-level data structure) is illustrated in Figs. 4A and 4B and has a start key of each of each partition. Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key [Col. 5 lines 5-9]. When any operation on data store is invoked like lookup/insertion/update/deletion operation, the key of the data in the operation determines which partition the operation should be executed on. The partition is searched such that the data key would fall in to the key range of that partition [Col. 4 line 67, Col. 5 lines 1-5].)  
wherein the generating includes performing an insertion of a particular one of the set of corresponding keys by: determining, based on a comparison of the particular key and a preceding key that precedes the particular key in the key-sorted order, an intermediate level within the multi-level data structure at which to start inserting information about the particular key; and (Waghulde – for insertion of key value in the storage engine we first perform lookup for the key in the prefix tree and find the leaf node that represents the partition where this key value belong that is the leaf node with largest possible key less than the insertion key (i.e. determining an intermediate level). Then key value is inserted in the appropriate partition using the memory address from the leaf node [Col. 8 lines 62-67, Col. 9 lines 1-2]. Prefix tree index retrieves data faster since it alphanumerically assigns bucket to each character compared to fixed fan out of B-tree [Col. 2 lines 49-51]. See Fig. 4A, where examiner interprets that “Root”, “a”, “b” and the following “a” are all different levels and “aba” in sorted keys list 409 discloses a subset of characters. Compare with Fig. 5 in Applicant’s Specification. As illustrated in Fig. 4Aa all the key values lexicographically between keys aba (i.e. a preceding key) and abactinal are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree [Col. 5 lines 27-32].)
Waghulde does not appear to teach:
determining, based on a comparison of the particular key and a succeeding key that succeeds the particular key in the key-sorted order, a number of characters of the particular key to insert; and inserting, into the multi-level data structure and starting at the intermediate level, information that identifies a subset of characters of the particular key corresponding to the determined number of characters to insert, wherein the inserting is performed without traversing any levels before the intermediate level
However, Dixit teaches:
determining, based on a comparison of the particular key and a succeeding key that succeeds the particular key in the key-sorted order, a number of characters of the particular key to insert; and inserting, into the multi-level data structure and starting at the intermediate level, information that identifies a subset of characters of the particular key corresponding to the determined number of characters to insert, wherein the inserting is performed without traversing any levels before the intermediate level (Dixit – an original binary-node-value (BNV) tree data structure with a plurality of nodes with hierarchical paths (i.e. sorted) among and between the nodes is received, a new key is received in the form of a key value binary digit string to be integrated (i.e. inserted) into the BNV tree, an insertion location node is selected from the plurality of nodes with the insertion location node representing a path value that: (a) shares the largest number of common prefix bits with the key value binary digit string, and (b) has dissimilar suffix(es) (i.e. subset of characters of the particular key corresponding to the determined number of characters to insert) relative to the key value binary digit string. A revised version of the BNV tree is determined, which includes (a) revising the insertion location node of the BNV tree data structure to eliminate from its node value any binary digits included in the dissimilar suffix(es), and (b) creating a plurality of child nodes under the insertion location node in the revised BNV data structure so that the path values of the plurality of child nodes have path values representing all of the dissimilar suffix(es) [0006].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde and Dixit before them, to modify the system of Waghulde of storing a set of records having a set of corresponding keys that are accessible in key-sorted order, generating, by the computer system, a multi-level data structure that facilitates key range lookups against the set of records, wherein the generating includes performing an insertion of a particular one of the set of corresponding keys by: determining, based on a comparison of the particular key and a preceding key that precedes the particular key in the key-sorted order, an intermediate level within the multi-level data structure at which to start inserting information about the particular key with the teachings of Dixit of determining, based on a comparison of the particular key and a succeeding key that succeeds the particular key in the key-sorted order, a number of characters of the particular key to insert; and inserting, into the multi-level data structure and starting at the intermediate level, information that identifies a subset of characters of the particular key corresponding to the determined number of characters to insert, wherein the inserting is performed without traversing any levels before the intermediate level. One would have been motivated to make such a modification to efficiently find the node that represents a path value (Dixit - [0012]).
Claim 9 corresponds to claim 1 and is rejected accordingly.
Regarding claim 2, Waghulde teaches:
wherein the intermediate level is determined based on a shared prefix between the particular key and the preceding key (Waghulde – for insertion of key value in the storage engine we first perform lookup for the key in the prefix tree and find the leaf node (i.e. comparing) that represents the partition where this key value belong that is the leaf node with largest possible key less than the insertion key (i.e. preceding key). Then key value is inserted in the appropriate partition using the memory address from the leaf node [Col. 8 lines 62-67, Col. 9 lines 1-2]. Prefix tree index retrieves data faster since it alphanumerically assigns bucket to each character compared to fixed fan out of B-tree [Col. 2 lines 49-51]. See Fig. 4A, where examiner interprets that “Root”, “a”, “b” and the following “a” are all different levels and “aba” in sorted keys list 409 discloses a subset of characters. Compare with Fig. 5 in Applicant’s Specification. As illustrated in Fig. 4Aa all the key values lexicographically between keys aba and abactinal are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree [Col. 5 lines 27-32].)
Claim 10 corresponds to claim 2 and is rejected accordingly.
Regarding claim 3, Waghulde teaches:
wherein the intermediate level is a level that is subsequent to a set of levels corresponding to the shared prefix (Waghulde – for insertion of key value in the storage engine we first perform lookup for the key in the prefix tree and find the leaf node that represents the partition where this key value belong that is the leaf node with largest possible key less than the insertion key. Then key value is inserted in the appropriate partition using the memory address from the leaf node [Col. 8 lines 62-67, Col. 9 lines 1-2]. Prefix tree index retrieves data faster since it alphanumerically assigns bucket to each character compared to fixed fan out of B-tree [Col. 2 lines 49-51]. See Fig. 4A, where examiner interprets that “Root”, “a”, “b” and the following “a” are all different levels and “aba” in sorted keys list 409 discloses a subset of characters. Compare with Fig. 5 in Applicant’s Specification. As illustrated in Fig. 4Aa all the key values lexicographically between keys aba and abactinal are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree [Col. 5 lines 27-32].)
Regarding claim 4, Waghulde does not teach:
wherein the subset of characters includes characters that are after the shared prefix
However, Dixit teaches:
wherein the subset of characters includes characters that are after the shared prefix (Dixit – an original binary-node-value (BNV) tree data structure with a plurality of nodes with hierarchical paths (i.e. sorted) among and between the nodes is received, a new key is received in the form of a key value binary digit string to be integrated (i.e. inserted) into the BNV tree, an insertion location node is selected from the plurality of nodes with the insertion location node representing a path value that: (a) shares the largest number of common prefix bits with the key value binary digit string, and (b) has dissimilar suffix(es) (i.e. subset of characters of the particular key corresponding to the determined number of characters to insert) relative to the key value binary digit string. A revised version of the BNV tree is determined, which includes (a) revising the insertion location node of the BNV tree data structure to eliminate from its node value any binary digits included in the dissimilar suffix(es), and (b) creating a plurality of child nodes under the insertion location node in the revised BNV data structure so that the path values of the plurality of child nodes have path values representing all of the dissimilar suffix(es) [0006].)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde and Dixit before them, to modify the system of Waghulde and Dixit of storing a set of records having a set of corresponding keys that are accessible in key-sorted order, generating, by the computer system, a multi-level data structure that facilitates key range lookups against the set of records, wherein the generating includes performing an insertion of a particular one of the set of corresponding keys by: determining, based on a comparison of the particular key and a preceding key that precedes the particular key in the key-sorted order, an intermediate level within the multi-level data structure at which to start inserting information about the particular key and determining, based on a comparison of the particular key and a succeeding key that succeeds the particular key in the key-sorted order, a number of characters of the particular key to insert; and inserting, into the multi-level data structure and starting at the intermediate level, information that identifies a subset of characters of the particular key corresponding to the determined number of characters to insert, wherein the inserting is performed without traversing any levels before the intermediate level with the teachings of Dixit of wherein the subset of characters includes characters that are after the shared prefix. One would have been motivated to make such a modification to efficiently find the node that represents a path value (Dixit - [0012]).
Claims 5-8, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waghulde in view of Dixit further in view of Jung et al. (Patent No. US 11,048,730 B2, hereinafter “Jung”).
Regarding claim 5, Waghulde modified by Dixit does not appear to teach:
wherein the multi-level data structure includes a plurality of level vectors, each of which corresponds to a level of the multi-level data structure and includes a set of nodes that store information about characters of keys
However, Jung teaches:
wherein the multi-level data structure includes a plurality of level vectors, each of which corresponds to a level of the multi-level data structure and includes a set of nodes that store information about characters of keys (Jung – the CF tree corresponds to a tree configured with CF vectors. The CF vector is a value including data within a cluster, and may be used to compute the centroid (c) and average radius (ar) of each cluster. The leaf node of a CF tree constructed by the CF tree construction unit may include an MC, that is, the smallest entry of data, as an entry, and may be represented through a CF vector like other entries [Col. 5 lines 23-32].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde, Dixit and Jung before them, to modify the system of Waghulde and Dixit of storing a set of records having a set of corresponding keys that are accessible in key-sorted order, generating, by the computer system, a multi-level data structure that facilitates key range lookups against the set of records, wherein the generating includes performing an insertion of a particular one of the set of corresponding keys by: determining, based on a comparison of the particular key and a preceding key that precedes the particular key in the key-sorted order, an intermediate level within the multi-level data structure at which to start inserting information about the particular key and determining, based on a comparison of the particular key and a succeeding key that succeeds the particular key in the key-sorted order, a number of characters of the particular key to insert; and inserting, into the multi-level data structure and starting at the intermediate level, information that identifies a subset of characters of the particular key corresponding to the determined number of characters to insert, wherein the inserting is performed without traversing any levels before the intermediate level with the teachings of Jung of wherein the multi-level data structure includes a plurality of level vectors, each of which corresponds to a level of the multi-level data structure and includes a set of nodes that store information about characters of keys. One would have been motivated to make such a modification to effectively cluster data with similar information utilizing vectors (Jung - [Col. 1 lines 13-18])
Claim 12 corresponds to claim 5 and is rejected accordingly.
Regarding claim 6, Waghulde modified by Dixit does not appear to teach:
wherein the information that identifies the subset of characters is inserted such that information for a given one of the subset of characters is inserted into a different one of the plurality of level vectors than information for any other character in the subset of characters
However, Jung teaches:
wherein the information that identifies the subset of characters is inserted such that information for a given one of the subset of characters is inserted into a different one of the plurality of level vectors than information for any other character in the subset of characters (Jung – the CF tree corresponds to a tree configured with CF vectors. The CF vector is a value including data within a cluster, and may be used to compute the centroid (c) and average radius (ar) of each cluster. The leaf node of a CF tree constructed by the CF tree construction unit may include an MC, that is, the smallest entry of data, as an entry, and may be represented through a CF vector like other entries [Col. 5 lines 23-32]. The leaf entry of the CF tree constructed by the data clustering apparatus is an MC, that is, the smallest cluster of data, and may be represented through the CF vector like other entries [Col. 8 lines 18-21].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde, Dixit and Jung before them, to modify the system of Waghulde and Dixit of storing a set of records having a set of corresponding keys that are accessible in key-sorted order, generating, by the computer system, a multi-level data structure that facilitates key range lookups against the set of records, wherein the generating includes performing an insertion of a particular one of the set of corresponding keys by: determining, based on a comparison of the particular key and a preceding key that precedes the particular key in the key-sorted order, an intermediate level within the multi-level data structure at which to start inserting information about the particular key and determining, based on a comparison of the particular key and a succeeding key that succeeds the particular key in the key-sorted order, a number of characters of the particular key to insert; and inserting, into the multi-level data structure and starting at the intermediate level, information that identifies a subset of characters of the particular key corresponding to the determined number of characters to insert, wherein the inserting is performed without traversing any levels before the intermediate level, wherein the multi-level data structure includes a plurality of level vectors, each of which corresponds to a level of the multi-level data structure and includes a set of nodes that store information about characters of keys with the teachings of Jung of . One would have been motivated to make such a modification to effectively cluster data with similar information utilizing vectors (Jung - [Col. 1 lines 13-18]).
Regarding claim 7, Waghulde teaches:
wherein a particular one of the set of nodes includes an indication specifying whether the particular node is a suffix node (Waghulde – in Fig. 4, the CF tree may correspond to a tree having a node1 as a root node. The root node may correspond to an index node whose entries are an SC. Furthermore, the CF tree includes node2, …, node6 as leaf nodes. Each of the leaf nodes may have its entries configured with MCs. The leaf nodes may connected through a link called “next” (i.e. indicates a suffix node) [Col. 8 lines 40-45].)
Regarding claim 8, Waghulde teaches:
wherein a particular one of the set of nodes includes an indication specifying whether the particular node is a first child node (Waghulde – in Fig. 4, the CF tree may correspond to a tree having a node1 as a root node. The root node may correspond to an index node whose entries are an SC. Furthermore, the CF tree includes node2, …, node6 as leaf nodes. Each of the leaf nodes may have its entries configured with MCs. The leaf nodes may connected through a link called “next” [Col. 8 lines 40-45]. Examiner indicates where root node is indicated as an index node, a “next” link indicates a first child node.)
Regarding claim 13, Waghulde teaches:
wherein the information that identifies the subset of characters is inserted such that information about a character in the subset of characters is inserted into a node at a particular level within the multi-level data structure, wherein the particular level at which the information about the character is inserted is different than the level for any other character in the subset of characters (Waghulde – as illustrated in Fig. 4Aa all the key values lexicographically between keys aba and abactinal are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree [Col. 5 lines 27-32].)  
Regarding claim 14, Waghulde modified by Dixit does not appear to teach:
wherein the information that identifies the subset of characters is inserted by appending a set of corresponding nodes for the subset of characters to one or more of the plurality of level vectors
However, Jung teaches:
wherein the information that identifies the subset of characters is inserted by appending a set of corresponding nodes for the subset of characters to one or more of the plurality of level vectors (Jung – the CF tree corresponds to a tree configured with CF vectors. The CF vector is a value including data within a cluster, and may be used to compute the centroid (c) and average radius (ar) of each cluster. The leaf node of a CF tree constructed by the CF tree construction unit may include an MC, that is, the smallest entry of data, as an entry, and may be represented through a CF vector like other entries [Col. 5 lines 23-32]. The leaf entry of the CF tree constructed by the data clustering apparatus is an MC, that is, the smallest cluster of data, and may be represented through the CF vector like other entries [Col. 8 lines 18-21].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde, Dixit and Jung before them, to modify the system of Waghulde and Dixit of storing a set of records having a set of corresponding keys that are accessible in key-sorted order, generating, by the computer system, a multi-level data structure that facilitates key range lookups against the set of records, wherein the generating includes performing an insertion of a particular one of the set of corresponding keys by: determining, based on a comparison of the particular key and a preceding key that precedes the particular key in the key-sorted order, an intermediate level within the multi-level data structure at which to start inserting information about the particular key and determining, based on a comparison of the particular key and a succeeding key that succeeds the particular key in the key-sorted order, a number of characters of the particular key to insert; and inserting, into the multi-level data structure and starting at the intermediate level, information that identifies a subset of characters of the particular key corresponding to the determined number of characters to insert, wherein the inserting is performed without traversing any levels before the intermediate level, wherein the multi-level data structure includes a plurality of level vectors, each of which corresponds to a level of the multi-level data structure and includes a set of nodes that store information about characters of keys with the teachings of Jung of wherein the information that identifies the subset of characters is inserted by appending a set of corresponding nodes for the subset of characters to one or more of the plurality of level vectors. One would have been motivated to make such a modification to effectively cluster data with similar information utilizing vectors (Jung - [Col. 1 lines 13-18]).
Regarding claim 15, Waghulde teaches:
wherein a given one of the set of corresponding nodes includes an indication specifying whether the given node is a suffix node (Waghulde – in Fig. 4, the CF tree may correspond to a tree having a node1 as a root node. The root node may correspond to an index node whose entries are an SC. Furthermore, the CF tree includes node2, …, node6 as leaf nodes. Each of the leaf nodes may have its entries configured with MCs. The leaf nodes may connected through a link called “next” (i.e. indicates a suffix node) [Col. 8 lines 40-45].)  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waghulde in view of Wang et al. (Pub. No. US 2021/0026824 A1, hereinafter “Wang”) further in view of Dixit.
Regarding claim 16, Waghulde teaches:
operating, by a computer system, a database that includes a plurality of key-value pair data records, wherein the plurality of key-value pair data records is accessible in a sorted order based on keys corresponding to the plurality of key-value pair data records (Waghulde – a distributed data store can be built with full database functionality or existing embedded or distributed data stores can use these methods and systems for storing their data as key values to improve their efficiency [Col. 3 lines 17-21].) 
and determining, by the computer system, an intermediate level within a multi-level tree data structure by comparing the first key with a preceding key belonging to an immediately preceding key-value pair data record for which the preceding key is different from the first key (Waghulde – for insertion of key value in the storage engine we first perform lookup for the key in the prefix tree and find the leaf node that represents the partition where this key value belong that is the leaf node with largest possible key less than the insertion key (i.e. determining an intermediate level). Then key value is inserted in the appropriate partition using the memory address from the leaf node [Col. 8 lines 62-67, Col. 9 lines 1-2]. Prefix tree index retrieves data faster since it alphanumerically assigns bucket to each character compared to fixed fan out of B-tree [Col. 2 lines 49-51]. See Fig. 4A, where examiner interprets that “Root”, “a”, “b” and the following “a” are all different levels and “aba” in sorted keys list 409 discloses a subset of characters. Compare with Fig. 5 in Applicant’s Specification. As illustrated in Fig. 4Aa all the key values lexicographically between keys aba (i.e. a preceding key) and abactinal are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree [Col. 5 lines 27-32].)
Waghulde does not appear to teach:
fetching, by the computer system, a first key that belongs to a particular key-value pair data record of the plurality of key-value pair data records stored in the database
determining, by the computer system, a number of characters of the first key to insert by comparing the first key with a succeeding key belonging to an immediately succeeding key-value pair data record for which the succeeding key is different from the first key; and inserting, by the computer system, a set of character nodes into the multi-level tree data structure that corresponds to the determined number of characters, wherein the inserting is performed starting at the intermediate level in the multi-level tree data structure without traversing any levels before the intermediate level in the multi-level tree data structure
However, Wang teaches:
fetching, by the computer system, a first key that belongs to a particular key-value pair data record of the plurality of key-value pair data records stored in the database (Wang – referring to Fig. 5, step 510, a first request is received to store a specific key to index pages of a database, wherein the specific key is to be stored into a specific leaf page in a key-ordered chain of the index pages, and wherein the specific leaf page is in memory and there is no room in the specific leaf page to store the specific key [0058]. Relational databases typically store indices in addition to the actual data stored in the tables of database. Indices are typically implemented as B tree or B+ tree, with the actual index data stored in leaf nodes in the B tree or B+ tree [0003]. The index manager accesses an index B-tree 940 and implements the methods 500 and 800 in conjunction with an index page splitter 930. It can be understood that the index page splitter 930 can be a component outside of the index manager 920 [0083].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde and Wang before them, to modify the system of Waghulde of operating, by a computer system, a database that includes a plurality of key-value pair data records, wherein the plurality of key-value pair data records is accessible in a sorted order based on keys corresponding to the plurality of key-value pair data records, and determining, by the computer system, an intermediate level within a multi-level tree data structure by comparing the first key with a preceding key belonging to an immediately preceding key-value pair data record for which the preceding key is different from the first key with the teachings of Wang of fetching, by the computer system, a first key that belongs to a particular key-value pair data record of the plurality of key-value pair data records stored in the database. One would have been motivated to make such a modification to allow efficient access to desired data in a database utilizing indices (Wang - [0003]).
Waghulde modified by Wang does not appear to teach:
determining, by the computer system, a number of characters of the first key to insert by comparing the first key with a succeeding key belonging to an immediately succeeding key-value pair data record for which the succeeding key is different from the first key; and inserting, by the computer system, a set of character nodes into the multi-level tree data structure that corresponds to the determined number of characters, wherein the inserting is performed starting at the intermediate level in the multi-level tree data structure without traversing any levels before the intermediate level in the multi-level tree data structure
However, Dixit teaches:
determining, by the computer system, a number of characters of the first key to insert by comparing the first key with a succeeding key belonging to an immediately succeeding key-value pair data record for which the succeeding key is different from the first key; and inserting, by the computer system, a set of character nodes into the multi-level tree data structure that corresponds to the determined number of characters, wherein the inserting is performed starting at the intermediate level in the multi-level tree data structure without traversing any levels before the intermediate level in the multi-level tree data structure (Dixit – an original binary-node-value (BNV) tree data structure with a plurality of nodes with hierarchical paths (i.e. sorted) among and between the nodes is received, a new key is received in the form of a key value binary digit string to be integrated (i.e. inserted) into the BNV tree, an insertion location node is selected from the plurality of nodes with the insertion location node representing a path value that: (a) shares the largest number of common prefix bits with the key value binary digit string, and (b) has dissimilar suffix(es) (i.e. number of characters to insert) relative to the key value binary digit string. A revised version of the BNV tree is determined, which includes (a) revising the insertion location node of the BNV tree data structure to eliminate from its node value any binary digits included in the dissimilar suffix(es), and (b) creating a plurality of child nodes under the insertion location node in the revised BNV data structure so that the path values of the plurality of child nodes have path values representing all of the dissimilar suffix(es) [0006].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde, Wang and Dixit before them, to modify the system of Waghulde and Wang of operating, by a computer system, a database that includes a plurality of key-value pair data records, wherein the plurality of key-value pair data records is accessible in a sorted order based on keys corresponding to the plurality of key-value pair data records, and determining, by the computer system, an intermediate level within a multi-level tree data structure by comparing the first key with a preceding key belonging to an immediately preceding key-value pair data record for which the preceding key is different from the first key, and fetching, by the computer system, a first key that belongs to a particular key-value pair data record of the plurality of key-value pair data records stored in the database  with the teachings of Dixit of fetching, by the computer system, a first key that belongs to a particular key-value pair data record of the plurality of key-value pair data records stored in the database. One would have been motivated to make such a modification to efficiently find the node that represents a path value (Dixit - [0012]).
Regarding claim 17, Waghulde teaches:
wherein the number of character nodes is based on a difference between a number of shared characters between the first key and the succeeding key and a number of shared characters between the first key and the preceding key (Waghulde – for key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. Then we look up the partition’s log-structured keys list since that holds the latest mutations to the partition. This lookup is performed backward from index location till the old index location in the log-structured keys list. Keys with index less than old index are in sorted keys list. If key is located then the corresponding value offset/address is looked up and value is returned [Col. 9 lines 8-19].)  
Regarding claim 18, Waghulde teaches:
designating, by the computer system, one of the set of character nodes as a suffix node that indicates a last node in a series of the character nodes for the first key (Waghulde – in Fig. 4, the CF tree may correspond to a tree having a node1 as a root node. The root node may correspond to an index node whose entries are an SC. Furthermore, the CF tree includes node2, …, node6 as leaf nodes. Each of the leaf nodes may have its entries configured with MCs. The leaf nodes may connected through a link called “next” (i.e. indicates a suffix node) [Col. 8 lines 40-45].)  
Regarding claim 19, Waghulde teaches:
wherein at least two of the set of character nodes are inserted into different levels of the multi-level tree data structure (Waghulde - see Fig. 4A, where examiner interprets that “Root”, “a”, “b” and the following “a” are all different levels and “aba” in sorted keys list 409 discloses a subset of characters. Compare with Fig. 5 in Applicant’s Specification. As illustrated in Fig. 4Aa all the key values lexicographically between keys aba and abactinal are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree [Col. 5 lines 27-32].)  
Regarding claim 20, Waghulde teaches:
determining, by the computer system, whether a size of the set of characters nodes exceeds a remaining storage capacity of the multi-level tree data structure; and in response to determining that the size of the set of characters nodes does not exceed the remaining storage capacity, the computer system inserting the set of character nodes into the multi- level tree data structure (Waghulde – size of the prefix tree can be controlled by choosing the partition size [Col. 2 lines 40-43]. In this case as the total number of keys in sorted keys list grow more than threshold, the data partition needs to be rearranged or split. In this case the splitting of the partition would be fully sorting the partition and simply moving the latter half of the sorted keys in the new partition [Col. 10 lines 55-61]. For insertion of key value in the storage engine we first perform lookup for the key in the prefix tree and find the leaf node that represents the partition where this key value belong that is the leaf node with largest possible key less than the insertion key. Then key value is inserted in the appropriate partition using the memory address from the leaf node [Col. 8 lines 62-67, Col. 9 lines 1-2].)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166